DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a substrate, disposed inside the base; at least an ultraviolet light-emitting diode, disposed on the substrate; an infrared sensor, disposed on the substrate, and located on the same side of the substrate as the at least an ultraviolet light-emitting diode” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim lacks appropriate ending punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1: “a substrate, disposed inside the base; at least an ultraviolet light-emitting diode, disposed on the substrate; an infrared sensor, disposed on the substrate, and located on the same side of the substrate as the at least an ultraviolet light-emitting diode”, it is unclear how the LED and IR sensor are disposed on the substrate which is located inside a base.  For the purposes of the present examination this limitation is considered to include anything generally above the substrate. (drawing objection)
Claim 3: the claim limitations include pervasive use of “the two ends…”, for example, “the two ends of the other two second pivot axes” …it is unclear if the ends are referring to each end of a single pivot axis or one end of each second pivot axis.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,713,371 (“Luu”) in view of U.S. Patent Pub. 2011/0018447 (“Chen”).
Claim 1
Luu discloses a table lamp shaped manicure device, comprising: a base (base plate 1806); a lamp body (lamp body 1804), comprising a support portion and a light-emitting portion (light portion 907 with surrounding housing); a bottom end of the support portion being disposed on the base, and the light-emitting portion being disposed at a top end of the support portion (connecting portion 1803); a substrate, disposed inside the base (battery 1802); at least an ultraviolet light-emitting diode, disposed on the substrate (interior UV LED 4720 is above base 1806); an sensor, disposed on the substrate, and located on the same side of the substrate as the at least an ultraviolet light-emitting diode, and having a sensing range (Fig. 47, sensor 4718 is above base 1806); and a control module, disposed inside the base and electrically connected to the at least an ultraviolet light-emitting diode and the infrared sensor (circuitry, Fig. 14; col. 9, lns 48-62); and wherein when the sensor sensing a user's finger or toe entering the sensing range, the infrared sensor transmitting an activation signal to the control module, and the control module turning on the at least an ultraviolet light-emitting diode according to the activation signal (col. 20, lns 51-59, sensor activated to turn on); wherein when the infrared sensor sensing a user's finger or toe exiting the sensing range, the infrared sensor transmitting a deactivation signal to the control module, and the control module turning off the at least an ultraviolet light-emitting diode according to the deactivation signal (col. 26, lns 20-24, sensor activated to turn off);  
	Luu discloses using a sensor to detect the presence and removal of a toe/finger (col. 20, lns 51-59, sensor activated to turn on) but does not appear to explicitly disclose the sensor is an infrared sensor.
	Chen discloses using infrared sensors as motion detectors for light switches (paragraph [0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated infrared sensors, as disclosed by Chen, into the device of Luu, for the purpose of providing low cost and easy design for on/off control (Chen, paragraph [0002]).

Claim 5
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 1, wherein each of the support portion and the light-emitting portion has an elongated shape; wherein the table lamp shaped manicure device further comprises at least a white light-emitting diode, the at least a white light-emitting diode is disposed on the substrate, and the at least an ultraviolet light-emitting diode and the infrared sensor are located on the same side of the substrate; and wherein the bottom surface of the light-emitting portion is disposed with a plurality of holes, the at least an ultraviolet light-emitting diode, the infrared sensor, and the at least a white light-emitting diodes emit light through the holes respectively (Luu, Figs 3 and 4; col. 6, lns 12-24, includes white light wavelength ranges).

Claim 6
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 5, wherein the at least a white light-emitting diode is located between the at least an ultraviolet light-emitting diode and a rear end of the light-emitting portion (Luu, Figs 3 and 4; col. 6, lns 12-24, includes white light wavelength ranges).  

Claim 7
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 1, further comprising at least a battery disposed inside the base and electrically connected to the control module; and the base comprising at least a USB socket, and the at least a USB socket being electrically connected to the control module (Luu, Fig. 6; col. 6, lns 49-54).

Claim 8
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 7, wherein the base comprises two USB sockets, the two USB sockets are of different types (Luu, col. 2,Fig. 6, micro USB).
	Luu in view of Chen discloses a socket for micro USB but does not appear to explicitly disclose using two USB sockets.
	Luu discloses a plurality of different ports which can be used for a power source including a standard USB port (Luu, col. 6, lns 49-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second type of USB socket, for the purpose of providing additional charging cable options.

Claim 9
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 1, wherein the base comprises a power socket, and the power socket is electrically connected to the control module (Luu, Figs. 14 and 15, power connector).  

Claim 10
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 1.
Luu in view of Chen discloses using an infrared sensor and shows the UV LEDs on a furthest wall of the nail device (Luu, Fig. 24) but does not appear to explicitly disclose wherein the infrared sensor is located between a front end of the light-emitting portion and the at least an ultraviolet light-emitting diode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the sensor before the position of the UV LEDS, for the purpose of providing a decreased curing wait time. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,713,371 (“Luu”) in view of U.S. Patent Pub. 2011/0018447 (“Chen”), in view of U.S. D675765S (“Fung”).
Claim 2
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 1, wherein the base, the support portion and the light-emitting portion are all plate-shaped, a 18plurality of holes are formed in a bottom surface of the light-emitting portion, and the at least an ultraviolet light-emitting diode and the infrared sensor are disposed corresponding to the holes (Luu, Figs. 11 and 18).  
Luu in view of Chen does not appear to explicitly disclose the bottom end of the support portion is pivotally disposed at one end of the base, and the light-emitting portion is pivotally disposed at a top end of the support portion.
Fung discloses a foldable desk lamp which pivots at a bottom portion and a light emitting portion from the support portion (Figs. 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the bottom end of the support portion is pivotally disposed at one end of the base, and the light-emitting portion is pivotally disposed at a top end of the support portion, as disclosed by Fung, into the device of Luu in view of Chen, for the purpose of providing a folded state for storage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,713,371 (“Luu”) in view of U.S. Patent Pub. 2011/0018447 (“Chen”), in view of U.S. Patent No. 10,448,723 (“Coefield”).
Claim 4
Luu in view of Chen discloses the table lamp shaped manicure device according to claim 1, the 19light-emitting portion has a curved shape and is integrally formed with the support portion, and the at least an ultraviolet light-emitting diode and the infrared sensor are disposed at a free end of the light-emitting portion (Luu, Figs. 3 and 4).  
Luu discloses a pillar shaped support (Fig. 18) but does not appear to explicitly disclose wherein the support portion has a rod shape and is perpendicular to the base.
Coefield discloses a support portion perpendicular to a base 16 which is rod shaped 52.
It would have been obvious to one ofordinary skill in the art before the effective filing date of the claimed invention to have incorporated a support portion has a rod shape and is perpendicular to the base, as disclosed by Coefield, into the device of Luu, in view of Chen, for the purpose of adjusting a height of the curing unit (Coefield, col. 2, lns 53-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853